By the Court.

Lumpkin, J.,
delivering the opinion.
Both parties except in this case. Bail process was sued out by Weatherford, under the act of 1857, (Pamplet Acts, 103;) under the old law the declaration had to be made out and filed in the clerk’s office before bail process could issue. — Cobb, 477. But the act of 1857 makes it lawful and sufficient to serve the defendant with a process and copy of the affidavit, as in cases of bail pending the action. Aud at the term to which said process is returnable, the plaintiff is required to file his declaration ; and the subsequent proceedings shall be as in other cases of bail.
Two questions were decided by the com't:
First. That in as much as the court did not meet at the term to which the process was returnable, owing to the existence of a contagious disease, that the next term en*196suing-was the appearance term, at which the plaintiff was allowed to file his writ; and we affirm this ruling, which disposes of Shegag’s exception.
The court secondly held, that the amount sworn to should not only be endorsed on tlie process, but also upon the petition when filed. The statute does not require this to be done; neither does the act regulating bail, pendente lite, to which this is assimilated. — Cobb, 479. There is no reason, why it should be done.
We are compelled, therefore, to reverse the court upon this- ground'.
Judgment reversed.